

114 S1594 IS: Arm All Pilots Act of 2015
U.S. Senate
2015-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1594IN THE SENATE OF THE UNITED STATESJune 17, 2015Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo improve the Federal flight deck officers program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Arm All Pilots Act of 2015.
		2.Facilitation of  and limitations on training of Federal flight deck officers
 (a)Improved access to training facilitiesSection 44921(c)(2)(C)(ii) of title 49, United States Code, is amended— (1)by striking The training of and inserting the following:
					
 (I)In generalThe training of; and (2)by adding at the end the following:
					
 (II)Access to training facilitiesNot later than 180 days after the date of the enactment of the Arm All Pilots Act of 2015, the Secretary shall— (aa)designate 5 additional firearms training facilities located in various regions of the United States for Federal flight deck officers relative to the number of such facilities available on the day before such date of enactment;
 (bb)designate firearms training facilities approved before such date of enactment for recurrent training of Federal flight deck officers as facilities approved for initial training and certification of pilots seeking to be deputized as Federal flight deck officers; and
 (cc)designate additional firearms training facilities for recurrent training of Federal flight deck officers relative to the number of such facilities available on the day before such date of enactment..
 (b)Firearms requalification for Federal flight deck officersSection 44921(c)(2)(C)(iii) of such title is amended— (1)by striking The Under Secretary shall and inserting the following:
					
 (I)In generalThe Secretary shall;  (2)in subclause (I), as designated by paragraph (1), by striking the Under Secretary and inserting the Secretary, but not more frequently than once every 6 months,; and
 (3)by adding at the end the following:  (II)Use of facilities for requalificationThe Secretary shall allow a Federal flight deck officer to requalify to carry a firearm under the program through training at a private or government-owned gun range certified to provide firearm requalification training.
 (III)Self-reportingThe Secretary shall determine that a Federal flight deck officer has met the requirements to requalify to carry a firearm under the program if—
 (aa)the officer reports to the Secretary that the officer has participated in a sufficient number of hours of training to requalify to carry a firearm under the program; and
 (bb)the administrator of the facility at which the officer conducted the requalification training verifies that the officer participated in that number of hours of training..
 (c)Limitations on trainingSection 44921(c)(2) of such title is amended by adding at the end the following:  (D)Limitations on training (i)Initial trainingThe Secretary may require—
 (I)initial training of not more than 5 days for a pilot to be deputized as a Federal flight deck officer;
 (II)the pilot to be physically present at the training facility for not more than 2 days of such training; and
 (III)not more than 3 days of such training to be in the form of certified online training administered by the Department of Homeland Security.
 (ii)Recurrent trainingThe Secretary may require— (I)recurrent training of not more than 2 days, not more frequently than once every 5 years, for a pilot to maintain deputization as a Federal flight deck officer;
 (II)the pilot to be physically present at the training facility for a full-day training session for not more than one day of such training; and
 (III)not more than one day of such training to be in the form of certified online training administered by the Department of Homeland Security..
 (d)Other measures To facilitate trainingSection 44921(e) of such title is amended— (1)by striking Pilots participating and inserting the following:
					
 (1)In generalPilots participating; and (2)by adding at the end the following:
					
						(2)Facilitation of training
 (A)Time off for trainingAn air carrier shall permit a Federal flight deck officer or a pilot seeking to be deputized as a Federal flight deck officer to take a reasonable amount of leave from work to participate in initial and recurrent training for the program. An air carrier shall not be obligated to provide such an officer or pilot compensation for such leave.
 (B)Practice ammunitionAt the request of a Federal flight deck officer, the Secretary shall provide to the officer sufficient practice ammunition to conduct at least one practice course every month..
				3.Carriage of firearms by Federal flight deck officers
 (a)General authoritySection 44921(f) of title 49, United States Code, is amended— (1)by redesignating paragraphs (2) and (3) as paragraphs (4) and (5), respectively; and
 (2)by striking paragraph (1) and inserting the following:  (1)In generalThe Secretary shall authorize a Federal flight deck officer to carry a firearm while engaged in providing air transportation or intrastate air transportation. The authority provided to a Federal flight deck officer under this paragraph includes the authority to carry a firearm—
 (A)on the officer’s body, loaded, and holstered; (B)when traveling to a flight duty assignment, throughout the duty assignment, and when traveling from a flight duty assignment to the officer’s home or place where the officer is residing when traveling; and
 (C)in the passenger cabin and while traveling in a cockpit jump seat. (2)Concealed carryA Federal flight deck officer shall make reasonable efforts to keep the officer's firearm concealed when in public.
 (3)Purchase of firearm by officerNotwithstanding subsection (c)(1), a Federal flight deck officer may purchase a firearm and carry that firearm aboard an aircraft of which the officer is the pilot in accordance with this section if the firearm is of a type that may be used under the program..
 (b)Carriage of firearms on international flightsParagraph (5) of section 44921(f) of such title, as redesignated by subsection (a)(1), is amended to read as follows:
				
					(5)Carrying firearms outside united states
 (A)In generalIn consultation with the Secretary of State, the Secretary— (i)may take such action as may be necessary to ensure that a Federal flight deck officer may carry a firearm in a foreign country whenever necessary to participate in the program; and
 (ii)shall take such actions as are within the authority of the Secretary to ensure that a Federal flight deck officer may carry a firearm while engaged in providing foreign air transportation.
 (B)Consistency with Federal air marshal programThe Secretary shall work to make policies relating to the carriage of firearms on flights in foreign air transportation by Federal flight deck officers consistent with the policies of the Federal air marshal program for carrying firearms on such flights..
			(c)Carriage of firearm in passenger cabin
 (1)Rule of constructionSection 44921 of title 49, United States Code, is amended by adding at the end the following:  (l)Rule of constructionNothing in this section shall be construed to require a Federal flight deck officer to place a firearm in a locked container, or in any other manner render the firearm unavailable, when the cockpit door is opened..
 (2)Conforming repealSection 44921(b)(3) of title 49, United States Code, is amended— (A)by striking subparagraph (G); and
 (B)by redesignating subparagraphs (H) through (N) as subparagraphs (G) through (M), respectively. (d)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall—
 (1)prescribe regulations on the proper storage of firearms when a Federal flight deck officer is at home or where the officer is residing when traveling; and
 (2)revise the procedural requirements established under section 44921(b)(1) of title 49, United States Code, to implement the amendments made by subsection (c).
 4.Physical standards for Federal flight deck officersSection 44921(d)(2) of title 49, United States Code, is amended— (1)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively, and by moving such clauses, as so redesignated, 2 ems to the right;
 (2)by striking A pilot is and inserting the following:  (A)In generalA pilot is; and
 (3)by adding at the end the following:  (B)Consistency with requirements for certain medical certificatesIn establishing standards under subparagraph (A)(ii), the Secretary may not establish medical or physical standards for a pilot to become a Federal flight deck officer that are inconsistent with or more stringent than the requirements of the Federal Aviation Administration for the issuance of a first- or second-class airman medical certificate under part 67 of title 14, Code of Federal Regulations (or any corresponding similar regulation or ruling)..
 5.Transfer of Federal flight deck officers from inactive to active statusSection 44921(d) of such title is amended by adding at the end the following:  (5)Transfer from inactive to active statusA pilot deputized as a Federal flight deck officer who moves to inactive status may return to active status after completing one program of recurrent training described in subsection (c)..
 6.Facilitation of security screening of Federal flight deck officersSection 44921 of title 49, United States Code, as amended by section 3(c)(1), is further amended by adding at the end the following:
			
				(m)Facilitation of security screening of Federal flight deck officers
 (1)Eligibility for expedited screeningThe Secretary shall allow a Federal flight deck officer to be screened through the crew member identity verification program of the Transportation Security Administration (commonly known as the Known Crew Member program) when entering the sterile area of an airport.
 (2)Prohibition on paperworkThe Secretary may not require a Federal flight deck officer to fill out any forms or paperwork when entering the sterile area of an airport.
 (3)Sterile area definedIn this subsection, the term sterile area has the meaning given that term in section 1540.5 of title 49, Code of Federal Regulations (or any corresponding similar regulation or ruling)..
 7.Technical correctionsSection 44921 of title 49, United States Code, as amended by this Act, is further amended— (1)in subsection (a), by striking Under Secretary of Transportation for Security and inserting Secretary of Homeland Security;
 (2)in subsection (d)(4), by striking may, and inserting may; (3)in subsection (i)(2), by striking the Under Secretary may and inserting may;
 (4)in subsection (k)— (A)by striking paragraphs (2) and (3); and
 (B)by striking Applicability and all that follows through This section and inserting Applicability.—This section; (5)by adding at the end the following:
				
 (n)DefinitionsIn this section: (1)PilotThe term pilot means an individual who has final authority and responsibility for the operation and safety of the flight or any other flight deck crew member.
 (2)All-cargo air transportationThe term air transportation includes all-cargo air transportation.; and (6)by striking Under Secretary each place it appears and inserting Secretary.
			8.Refunds of certain security service fees for air carriers with Federal flight deck officers on all
 flightsSection 44940 of title 49, United States Code, is amended by adding at the end the following:  (j)Refund of fees for air carriers with Federal flight deck officers on all flightsFrom fees received in a fiscal year under subsection (a)(1), each air carrier that certifies to the Secretary of Homeland Security that all flights operated by the air carrier have on board a pilot deputized as a Federal flight deck officer under section 44921 shall receive an amount equal to 10 percent of the fees collected under subsection (a)(1) from passengers on flights operated by that air carrier in that fiscal year..
 9.Treatment of information about Federal flight deck officers as sensitive security informationNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall revise section 15.5(b)(11) of title 49, Code of Federal Regulations, to classify information about pilots deputized as Federal flight deck officers under section 44921 of title 49, United States Code, as sensitive security information in a manner consistent with the classification of information about Federal air marshals.
 10.RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall prescribe such regulations as may be necessary to carry out this Act and the amendments made by this Act.